COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-09-404-CR



MELVIN CADE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 367TH DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Through a letter sent to him and to his trial counsel on January 14, 2010, we have given appellant Melvin Cade an opportunity to explain why his notice of appeal was untimely filed
(footnote: 2) and why this appeal should not be dismissed for want of jurisdiction.  He has not done so.  

Furthermore, the trial court’s certification of appellant’s right to appeal states that this is a plea bargain case and appellant has no right of appeal and that he has waived any such right.  
See 
Tex. R. App. P. 25.2(a)(2).

Accordingly, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P. 25.2(b), 26.2(a), 43.2(f); 
Swearingen v. State
, 189 S.W.3d 779, 781 (Tex. Crim. App. 2006) (dismissing an appeal because of an untimely notice of appeal); 
Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”).



PER CURIAM

PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  February 18, 2010

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:The trial court imposed its sentence in March 2009, and  appellant did not file his pro se “Motion to Appeal Voluntariness of Guilty Plea Notice to Trial Court” (which we liberally construe as his notice of appeal) until November 2009.  Thus, his notice of appeal is untimely.  
See
 Tex. R. App. P. 26.2(a); 
Cozzi v. State
, 160 S.W.3d 638, 640 (Tex. App.—Fort Worth 2005, pet. ref’d).